        Case 2:20-cr-00166-GMN-VCF Document 13 Filed 09/03/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89109
     (702)388-6577
 5   Erin_Gettel@fd.org
 6
 7                         UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   United States of America,                    Case No. 2:20-cr-00166-GMN-VCF

11                Plaintiff,                      Stipulation to Modify
                                                  Conditions of Supervision
12         v.

13   Gregory Boatright,

14                Defendant.
15
16         1.     After considering a subset of the sentencing factors set forth in 18
17   U.S.C. § 3553(a),1 a court may modify, reduce, or enlarge the conditions of
18   supervised release.
19         2.     The parties hereby stipulate and agree that the special conditions
20   requiring Boatright to (1) reside at the residential reentry center for up to seven
21   months and to (2) participate in the CARE program (imposed at ECF No. 8)
22   should be deleted. All other conditions will remain in effect.
23
24          1 18 U.S.C. § 3553(a)(1) (the nature and circumstances of the offense and
     the history and characteristics of the defendant); (a)(2)(B–D) (the need for the
25   sentence imposed to afford adequate deterrence to criminal conduct, to protect
26   the public from further crimes of the defendant, and to provide the defendant
     with needed educational or vocational training, medical care, or other
     correctional treatment in the most effective manner); (a)(4–7) (the kinds of
     sentence and the sentencing range established, any pertinent policy statement,
     the need to avoid unwarranted sentence disparities, and the need to provide
     restitution to any victims of the offense).
        Case 2:20-cr-00166-GMN-VCF Document 13 Filed 09/03/20 Page 2 of 3




 1         3.     The parties further agree that, if Boatright sustains future court-
 2   reported violations and the Court finds that he has violated the conditions of his
 3   release, the parties will jointly recommend that the Court revoke Boatright’s
 4   supervision and impose a 60-day custodial sentence with no supervision to follow.
 5         4.     The parties stipulate that the motion to modify Boatright’s
 6   conditions (ECF No. 10) is withdrawn.
 7
           DATED: September 3, 2020
 8
     Rene L. Valladares                        Nicholas A. Trutanich
 9   Federal Public Defender                   United States Attorney
10
       /s/ Erin Gettel                           /s/ Shaheen Torgoley
11   By_____________________________           By_____________________________

12   Erin Gettel                               Shaheen Torgoley
     Assistant Federal Public Defender         Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                               2
        Case 2:20-cr-00166-GMN-VCF Document 13 Filed 09/03/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                      Case No. 2:20-cr-00166-GMN-VCF
 4
                  Plaintiff,                        Order Granting First Stipulation
 5
                                                    to Modify Conditions of
 6         v.                                       Supervised Release

 7   Gregory Boatright,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to modify the conditions of Boatright’s supervision as follows: the special
12
     conditions requiring Boatright to (1) reside at the residential reentry center for
13
     up to seven months and to (2) participate in the CARE program (imposed at
14
     ECF No. 8) should be deleted. All other conditions will remain in effect. The
15
     Motion to Modify Conditions of Release, (ECF No. 10), is WITHDRAWN.
16
       IT IS SO ORDERED.
17
18
                     3
19     Dated this ______ day of September, 2020.

20
21
22
23
                                        Gloria M. Navarro, District Judge
24
                                        UNITED STATES DISTRICT COURT
25
26

                                                3
